DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-6) in the reply filed on May 9, 2020 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent App. No. 2014/0012225 Al) in view of Boland et al. (U.S. Patent App. No. 2014/0228970 Al)
The claims are directed to a vascularized full thickness engineered skin having hydrogel, nanofibrous scaffold and skin cell layers.
Yoo et al. teach a tissue engineered skin product that has a dermis and epidemis layer, which is formed by loading cells, a hydrogel, support materials, and other macromolecules such as growth factors into a cartridge which can be printed to create a vascularized tissue
engineered skin, that is formed layer-by-layer with chosen cells and components, (paras.

Yoo et al. do not teach scaffolds that are specifically nanofibrous.
Boland et al. teach non-sized fibrin fibers printed onto scaffold surfaces, which enable cells to more readily attach and proliferate, (paras. [0053], [0059], [0061], [0063]). Boland et al. further teach that their supports enable growth of multiple cells types (fibroblasts, keratinocytes) and enable multilayer fabrication with different layers having different densities of cell types, (para. [0070])
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the composition of Yoo et al. to incorporate nanofibrous scaffold in the claimed configuration because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating a nanofibrous scaffold having the claimed confirguation (as taught by Boland et al.) in the composition taught by Yoo et al. would have led to predictable results with a reasonable expectation of success because Both the Yoo and Boland references are directed toward methods of making tissue engineered skin that mimics its naturally occurring counterpart and both references teach that the resulting product can be optimized and modified to offer more skin-like traits.
With respect to claim 2, both Boland et al. and Yoo et al. teach the presence of the claimed cell types and Boland et al. teach that the cell types can be modified during fabrication to sort different cells according to the preferred densities in a specific layer; as such, it would have been obvious to optimize this result-effective variable. See MPEP 2144.05

With respect to claims 6, Yoo et al. teach a hydrogel layer and the thickness and swelling ratio would have been obvious to optimize, as Yoo et al. teach that different hydrogels may be selected, (para. [0127]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent App. No. 2014/0012225 Al) and Boland et al. (U.S. Patent App. No. 2014/0228970 Al) as applied to claims 1, 2, 5 and 6 above, and further in view of Elisseeff et al. (U.S. Patent App. No. 2017/0043021 Al).
Yoo et al. do not teach (β -cyclodextrin for the nanofibrous scaffold or that type I collagen/gelatin is encapsulated in (β -cyclodextrin.
Elisseeff et al. teach collagen-cyclodextrin compositions for use as a proteoglycan substitute in tissue engineering. (Abstract, para. [0006)
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the composition of Yoo et al. to incorporate collagen/gelatin encapsulated in (β-cyclodextrin because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating a β-cyclodextrin nanofibrous scaffold having the claimed configuration in the composition taught by Yoo et al. would have led to predictable results with a reasonable expectation of success because Elisseeff et al. teaches that these are suitable tissue engineering choices.
Response to Arguments
Applicant's arguments filed Nov. 19, 2020 have been fully considered but they are not persuasive. 
Applicants assert that the standard for asserting obviousness is that the modification must be suggested by the prior art (Libbey-Owens-Ford v. BOC Group) and that the references do not render obvious the claimed invention.  
This is not found persuasive because the standard for obviousness, which was elucidated by the Supreme Court in KSR Int’l Co. V. Teleflex, indicate that the person of ordinary skill in the art employs (and thus the examiner in rejecting claims) employs numerous, non-exhaustive exemplary rationales, so long as a rationale between the factual findings and the conclusion of obviousness are present – therefore, modification need not be specifically suggested by the prior art.  (MPEP 2143).   
	Applicants more specifically assert that the instant invention is tissue-specific and directed to prefabricated tissue engineered capillary that uses a hydrogel scaffold to inoculate vascular endothelial cells and circulating fibrocytes, which play an important role in stabilizing the luminal structure and building a functional capillary network.  
	This is not found persuasive.  It is noted that this argument only, perhaps, applies to claim 2, as it recites “circulating fibroblasts”.  Circulating fibrocytes are not recited in any of the claims.  With respect to claim 2, Yoo et al. explicitly teaches that any type of cell may be printed including stem cells, progenitor cells and differentiated cells (para. [0120], and skin and/or vascular cells, such as fibroblasts, are specifically contemplated.  (para. [0139]).  Boland et al. explicitly teach that institutual fibroblasts can be used in creating a microvascular tissue 
	Applicants assert that the claimed invention results in functional capillaries which are superior for clinical use.
  	This is not found persuasive because (a) applicants have not limited their claims to capillaries and both Yoo et al. (para. [0103] and Boland et al. (paras. [0055]-[0057]) teach printed microvasculature.
	Applicants assert that that the circulating fibrocytes wrap vascular endothelial cells to form capillaries, resulting in a controllable diameter that can reshape and promote angiogenesis.
	This is not found persuasive because the structure that applicants are describing as their invention (with the noted differences from the cited references) is not what is currently claimed – for example, the claims do not recite circulating fibrocytes, capillaries, or the relationship between circulating fibrocytes and vascular endothelial cells.   
	Applicants assert that their invention has significant difference in raw materials, physical and chemical properties and functions of the scaffold.
  	This is not found persuasive because, as explained more in-depth above, the claimed invention is obvious over the combination of prior art references – the differences that applicants point out are not claimed.  

This is not found persuasive because the preparation method of the β-CD is not claimed and the reference is cited for the general teaching that collagen-cyclodextrin compositions can be used as a proteoglycan substitute in tissue engineering. (Abstract, para. [0006) and Yoo et al. teach that proteoglycans can be used as support compounds in the scaffolds.  (para. [0101]).  
For at least these reasons, applicants’ arguments are not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E KNIGHT/Primary Examiner, Art Unit 1632